85 F.3d 616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Philipe Michel LISTON, Plaintiff-Appellant,v.L.M. SAUNDERS;  Correctional Officer Iddings;  SergeantSantiago, Defendants-Appellees.
No. 95-7829.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1996.Decided:  April 29, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Samuel G. Wilson, District Judge.  (CA-94-320-R)
Philipe Michel Liston, Appellant Pro Se.  Susan Campbell Alexander, Assistant Attorney General, Richmond, VA, for Appellees.
W.D.Va.
AFFIRMED AS MODIFIED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting judgment as a matter of law, pursuant to Fed.R.Civ.P. 50, to two of the three Defendants on his 42 U.S.C. § 1983 (1988) claim.   Liston alleged in his complaint that the Defendants' failure to protect him from a violent attack by another inmate constituted cruel and unusual punishment and a denial of due process.   We have reviewed the record and the proceedings before the district court and find no reversible error.   Finding that the district court intended its order to be final and to dispose of the claim against all three Defendants, we affirm the district court's order as modified to extend to all Defendants named in the Complaint.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED